Citation Nr: 0736778	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965, January 1968 to January 1971, and May 1980 to 
April 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
PTSD and assigned a 30 percent rating and from a February 
2004 RO decision that granted service connection for IBS and 
assigned a non-compensable rating effective September 12, 
2002, but denied service connection for a bilateral knee 
disability.  The veteran filed a notice of disagreement (NOD) 
with both decisions in May 2004.  In a May 2005 RO decision, 
the veteran was granted a 10 percent rating for IBS, 
effective September 12, 2002.  However, on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 
percent rating for PTSD and 10 percent for IBS are not full 
grants of the benefits sought on appeal, and since the 
veteran did not withdraw his claims of entitlement to higher 
initial ratings, the matters remain before the Board for 
appellate review.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity.

2.  The veteran's IBS is not shown to be severe with diarrhea 
with more or less constant abdominal distress.
CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a higher initial evaluation in excess of 
10 percent for IBS have been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.6, 4.7, 
4.114 Diagnostic Code 7319 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The veteran was informed that his original claims file was 
not available and to send previous correspondence and copies 
of rating decisions in his possession.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  In an August 2003 notice letter 
specific to the claim for IBS, he was specifically told that 
it was his responsibility to make sure VA received all 
requested records not in the custody of a Federal department 
or agency.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The law requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Regarding the claims for entitlement to an increased 
evaluation for PTSD and IBS, the Board notes that the 
December 2003 and February 2004 rating decisions, 
respectively, granted service connection for PTSD and 
assigned a 30 percent disability evaluation and for IBS and 
assigned a non compensable rating, both effective from 
September 12, 2002.  The veteran filed his notice of 
disagreement (NOD) in May 2004 in which he disagreed with the 
initial evaluations assigned for his PTSD and IBS.  As such, 
the appeal of the assignment of the initial evaluations for 
PTSD and IBS arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 30 percent disability evaluation assigned 
his PTSD and original 0 percent disability assigned his IBS 
in his May 2004 NOD.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  In a May 2005 RO 
decision, the veteran was granted a 10 percent disability 
rating for IBS effective September 12, 2002.  The RO properly 
issued a May 2005 SOC, which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his PTSD claim was denied and why he was not entitled 
to a 30 percent rating for IBS.  Thus, a VCAA notification 
letter is not necessary for the issues of entitlement to a 
higher initial evaluation for PTSD and IBS.  As such, the 
Board finds that the notice provisions of the VCAA have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the December 2003, February 2004, and May 2005 RO 
decisions and in the May 2005 SOC, the veteran was provided 
with notice of the type of evidence necessary to establish a 
higher disability rating and why he was assigned the 
September 12, 2002, effective date for the disabilities on 
appeal.  Further, the veteran is not disputing the effective 
date of his grant of service connection for either claim.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

The Board notes that the veteran's claims file has been 
rebuilt.  When a claimant's medical records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  In the January 2003 VCAA letter, VA 
informed the veteran that his original claims file was not 
available and asked him to submit any copies of old 
applications, previous correspondence, prior ratings 
decisions, and original or certified copies of his service 
medical records.  In a February 2003 statement, the veteran 
informed VA that he had no medical treatment in the last two 
years, that all his post-service treatment was at the VA in 
1998 and 1999, and he submitted a copy of an October 1994 RO 
decision and June1998 Gulf War/Agent Orange Registry 
Examination that were in his possession.  Further, VA 
requested and received his 1998 and 1999 VA treatment 
records.  In May 2005, the veteran was provided with a formal 
finding on the unavailability of his service records which 
outlined the procedures undertaken to try to obtain any 
records.  (The Board notes that a few service medical records 
were found.)  Considering the aforementioned, the Board 
concludes that the RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran with regard to obtaining his 
service medical records through its actions.  See also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent a VA examinations in November 
2003, January 2004, and January 2005.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

1.  PTSD

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 relating to rating mental disorders, including 
PTSD, read as follows:

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

As noted above, the veteran was assigned a 30 percent 
disability evaluation for PTSD effective September 12, 2002, 
pursuant to 38 C.F.R. 4.130, Diagnostic Code 9411.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
PTSD.  The veteran has not been shown to have occupational 
and social impairment with reduced reliability and 
productivity.  In this regard, at the time of the November 
2003 VA PTSD examination, the veteran reported no treatment 
for his PTSD.  The veteran worked part-time as a handyman and 
noted that others described him as a workaholic.  The veteran 
had been married for the second time since 1982 and reported 
satisfaction with the marriage.  He reported good 
relationships with most of his children, spending time with 
his wife, and seeing friends socially.  He also had hobbies 
and participated in recreational activities.  The veteran was 
friendly and open with the examiner and had a ready sense of 
humor and good eye contact.  The veteran's mood was described 
as euthymic with full range of affect.  He had primarily 
logical and goal-directed thought processes though he was a 
bit tangential at times, no auditory or visual hallucinations 
or delusions, and no current aggressive impulses.  The 
veteran was oriented to person, time, and place.  Although he 
complained of poor memory, he demonstrated no evidence of 
short or long-term memory impairment.  The veteran reported 
disrupted sleep, poor appetite and hypervigilance, being 
guarded around others, irritability, mood swings and anger, 
difficulty concentrating, and an exaggerated startle 
response.  The veteran had not had a flashback since 1997.  
The diagnosis was PTSD in partial remission with a GAF score 
of 65 due to anxiety disorder not otherwise specified.  

During his January 2005 VA PTSD examination, it was noted 
that the veteran felt his PTSD should be rated as 50 percent 
disabling because since service he had to leave several jobs 
due to an inability to deal with job stress and an inability 
to get along with employers and coworkers.  Importantly, the 
veteran reported a range and severity of symptoms very 
similar to those reported at the time of the last examination 
in November 2003.  In this regard, he had difficulty with 
irritability and temper flare-ups, problems with 
concentration, exaggerated startle response, and disrupted 
sleep which he attributed to stomach cramps related to his 
hypertension medication.  The veteran's demeanor was somewhat 
bitter, angry, and irritable towards VA.  Significantly, the 
veteran stated that at the time of his last examination he 
worked part-time as a handyman and did not lose time from 
work because of PTSD and he retired in November 2004 because 
of high blood pressure.  The veteran still did not receive 
outside treatment for PTSD.  The veteran continued to report 
a good relationship with his wife and children, friends, and 
enjoyed recreational activities.  Upon examination, his 
personal hygiene was good, he was cooperative, had good eye 
contact, displayed full range of mood and appropriate affect, 
and had appropriate behavior.  There was no evidence of 
obsessions, compulsions, phobias, delusions, hallucinations, 
psychotic symptoms, or thought disorders.  He denied suicidal 
ideation or intent or current homicidal idea or intent.  The 
veteran was alert and oriented in all spheres and his memory 
was adequate with intact insight and judgment.  Importantly, 
the examiner noted that the range and severity of his PTSD 
was essentially unchanged since his initial rating.  He 
continued to experience problems with irritability and 
temper, decreased concentration, and an exaggerated startle 
response to unexpected noises.  The diagnosis was chronic 
PTSD with a GAF score of 65, which reflected mild residual 
symptoms of PTSD but was generally functioning pretty well 
with meaningful interpersonal relationships.  

As such, the veteran has not been found to have a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation.  Although the veteran reported 
frequently switching jobs after his military service due to 
difficulties interacting with his employer and coworkers, the 
Board notes that currently the evidence does not reflect 
difficulty in establishing effective work and social 
relationships.  In fact, the veteran reported a good 
marriage, good relationships with his children, socializing 
with friends, and participating in recreational activities, 
which does not support difficulty establishing effective 
social relationships.  Importantly, the veteran did not 
report that his PTSD affected his last period of employment 
as a handyman.  Additionally, the veteran had GAF scores of 
65 which reflected some mild symptoms or some difficulty in 
social and occupational functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships, which further supports the assigned 30 percent 
rating.  In sum, although the veteran experienced problems 
with irritability and temper, decreased concentration, and an 
exaggerated startle response to unexpected noises, the 
veteran's PTSD symptoms when considered as a whole, have not 
been shown to more nearly approximate the criteria for 50 
percent disabling.  38 C.F.R. § 4.71, 4.130, Diagnostic Code 
9411.  Therefore, entitlement to an initial rating in excess 
of 30 percent disabling cannot be granted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, the veteran reported to the January 
2005 VA examiner that he retired due to complications from 
his hypertension medication.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

2.  IBS

The veteran is currently assigned a 10 percent disabling 
rating for IBS effective September 12, 2002, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic 
Code 7319, a 10 percent evaluation is assigned for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
requires a severe disorder, with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
IBS.  The veteran has not been shown to have severe IBS, with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  In this regard, during 
his January 2004 VA examination, the veteran had periodic 
diarrhea with constipation and small hard stools and 
abdominal bloating.  The veteran reported missing two to 
three days of work per year due to his IBS with bloating and 
diarrhea.  He was on no medication for IBS.  The veteran 
reported that two times per week he had four to five 
diarrheal movements in the morning that resolved by noon and 
approximately two to four times per month, he had abdominal 
pain with bloating that he rated as three to four on a scale 
of zero to ten, and constipation two to three times per week.  
The veteran had alternating diarrhea with diminished bowel 
movement and small hard bowel movements.  He did not complain 
of nausea or vomiting.  His weight was noted to be constant.  
Upon examination, no malnourishment was present and there was 
no abdominal tenderness.  The examiner placed minimal 
functional restrictions on the veteran due to his IBS but 
thought the veteran should work close to the bathroom on the 
days when he had diarrhea in the morning and limited work 
around toxic conditions and poor ventilation because of his 
IBS.  

During the January 2005 VA examination, the veteran indicated 
that he stopped working in November 2004 because of an 
adverse reaction to hypertensive medication that included 
significant abdominal cramping.  However, after the 
medication was stopped, he continued to have abdominal 
cramping.  The veteran reported sporadic diarrhea two to 
three days which sometimes occurred as often as two to three 
times per week.  The veteran reported intermittent symptoms 
of significant abdominal cramping with urgency and occasional 
incontinence because of urgency, but no constipation since 
his military service in Kuwait.  Within the last year, the 
veteran estimated an occurrence on average of twelve times in 
the past year, some times several times a month, and then 
other times not at all for several months.  The veteran did 
not seek medical care for his IBS but did take medication 
when diarrhea lasted for more than two days.  The veteran had 
no significant weight loss over the years and denied nausea 
and vomiting.  Upon examination, he had discomfort with firm 
pressure on both the right and left abdomen as well as 
epigastric region and mild tenderness with percussion and 
palpation in the right upper quadrant.  The diagnosis was IBS 
with self reported symptoms that occurred approximately 
twelve times per year without evidence of anemia or weight 
loss.  

As such, although the veteran had been shown to have diarrhea 
and constipation, he had not been shown to have more or less 
constant abdominal distress.  In fact, as reflected above, by 
his own self report, he reported abdominal distress about two 
to four times a month and diarrhea and constipation at most 
two to three times per week.  Therefore, the Board finds that 
the veteran's IBS do not more nearly approximate the criteria 
for a 30 percent rating and a higher initial evaluation in 
excess of 10 percent disabling for IBS have not been met.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board has considered applying an alternative diagnostic 
code for the veteran's IBS, but can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate or advantageous to the veteran.

For example, under 38 C.F.R. § 4.114, Diagnostic Code 7332, 
impairment of sphincter control of the rectum and anus 
resulting in constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of pads 
warrants a 30 percent evaluation.  In this case, the evidence 
does not show, nor does the veteran contend, that he 
experiences leakage or involuntary bowel movements which 
require the wearing of a pad.  Thus, application of 
Diagnostic Code 7332 does not avail the veteran.  Further, 
the examiner specifically found during the January 2004 VA 
examination that a small tag hemorrhoid was not related to 
IBS.  As such, the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336 do not apply.  The Board further notes 
that neither the veteran nor his representative have 
identified an alternative diagnostic code or requested that 
another diagnostic code be used in rating his service-
connected IBS.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected IBS has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, the veteran reported missing two to 
three days of work per year due to his IBS, which does not 
indicated marked interference with employment.  Further, the 
veteran retired in 2004 due to an unrelated disability.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected ICS under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for IBS is denied.


REMAND

3.  Bilateral knee disability

The veteran contends that he has had bilateral knee pain 
since service.  As noted above, the veteran's claims file has 
been rebuilt and the majority of his service medical records 
are not available.  However, during the October 2003 VA 
examination for his knees, the veteran reported the following 
in-service medical history:  He reported to the examiner that 
he had sharp pain in both knees while running for physical 
training beginning in the early 1970s.  The veteran visited 
the clinic several times but the diagnosis was unclear.  Upon 
discharge in 1971, the examination did not reveal anything 
pertaining to his knees.  After his release from service in 
1971, he worked on concrete and had pain in both knees but 
did not seek treatment from a physician.  He felt his knees 
remained stable until he returned to the service in the 
1980s.  The veteran wore a knee brace during physical 
training which relieved the pain.  The veteran stated that he 
had x-rays taken in an Army hospital when he was in Germany 
which revealed a diagnosis of suspicion of a torn meniscus on 
the right at the lateral meniscus.  He underwent an 
arthroscopy on his right knee and the diagnosis was no torn 
meniscus but some lesions.  The veteran continued to have 
bilateral knee pain in Kuwait and Saudi Arabia but he did not 
have any treatment.  The bilateral knee pain was related to 
the weather and amount of walking.  The veteran did not have 
a CT scan, MRI, or second arthroscopy.  The veteran retired 
from the service in 1994 and worked as a sales representative 
where he had to stand all day and continued to have bilateral 
knee pain.  He indicated that since he retired, the pain was 
better.  

The available service medical records pertinent to the 
veteran's knees consisted of a December 1984 examination and 
report of medical history.  On the report of medical history, 
the veteran indicated that he had swollen or painful joints 
but did not specifically list swollen or painful knees.  The 
examination was negative for complaints, treatment, or 
diagnosis of knee pain.  

The veteran stated in February 2003 that he first sought 
treatment for his knees post-service in 1998.  An April 1998 
VA treatment entry noted that the veteran reported severe 
problems with his knees and was seen for knee problems 
numerous times while in service.  The veteran reported in a 
May 1998 VA treatment entry that he had his right knee scoped 
several years ago.  A May 1998 VA x-ray revealed minimal 
medial joint compartment space loss bilaterally, which might 
represent early osteoarthritis, and small left patellar 
osteophyte that was consistent with minimal to mild left 
patellofemoral osteoarthritis.  A June 1998 Gulf War/Agent 
Orange Registry Examination report reflected that the veteran 
was bothered by bilateral knee problems.  A November 1999 VA 
treatment entry had a diagnosis of bilateral knee 
degenerative joint disease.

The October 2003 VA examination suggested that the veteran 
had early degenerative osteoarthritis in the left knee and 
early degenerative osteoarthritis limited to the 
patellofemoral joint in the right knee.  The x-ray revealed 
very mild or borderline degenerative disease in the medial 
and patellofemoral knee joint compartments bilaterally, 
osteochondritis dissecans in the left medial femoral condyle, 
probably small loose bodies anterior to the left tibial spine 
and superior to the right patella, minimal bilateral arterial 
calcification, and otherwise normal knees.  The examiner 
noted that the left knee osteochondritis dessecans was not 
related to the findings of osteoarthritis (OA).  There was no 
evidence that the left knee had advanced OA and the knee 
findings were most likely due to age-related OA.  The left 
knee findings of joint mouse and dessecans had no effect on 
the OA of the left knee.  The examiner opined that based on 
the veteran's history, both knees probably had chondromalacia 
patellae but that this condition was reversible and not a 
disease.  The examiner was asked to provide an opinion as to 
whether it was at least as likely as not that the veteran's 
bilateral knee condition began in service.  In January 2004, 
the examiner concluded that the veteran had chondromalacia 
during service that caused his knee pain.  The examiner 
indicated that chondromalacia patellae does not cause 
arthritis and this is well documented in radiology and 
orthopedic articles.  

In January 2005, the veteran again underwent a VA examination 
for his knees.  After reviewing the previous October 2003 
examination and examining the veteran, the examiner concluded 
that given minimal degenerative disease at the present time, 
it was not likely the current mild degenerative disease was 
related to military service.  The examiner noted that the 
veteran would have to pass physical examinations during his 
service, the last in 1984, which reflected he had no 
limitations.  

However, the Board notes that the examiners did not comment 
on the veteran's right knee arthroscopy in 1986 and any 
impact this might have had on his current knee disability.  
Further, the examiners did not indicate whether the findings 
of osteochondritis dissecans in the left medial femoral 
condyle were related to the veteran's service.  Additionally, 
although the October 2003 examiner related the veteran's 
findings of bilateral degenerative changes to aging, the 
examiner did not opine as to whether it was at least as 
likely as not that any age-related degenerative changes could 
have begun in service.  The veteran had x-ray findings of 
bilateral early degenerative arthritis in both knees in May 
1998, four years after his separation from service in 1994.  
Further, the January 2005 examiner commented that the veteran 
would have to pass physical examinations with the last in 
1984, which indicated he had no limitations.  However, the 
veteran retired from the service in 1994, 10 years after the 
available 1984 examination.  As service medical records are 
unavailable after 1984, it is unclear when the veteran's knee 
limitations began.  As such, the Board finds another 
examination is necessary to clarify the findings and opinions 
from October 2003 and January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
examination to evaluate his bilateral knee 
condition.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the 1984 service medical 
records, VA treatment records dated in 
1998 and 1999, and the December 2003, 
January 2004, and January 2005 VA 
examinations, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's current bilateral 
knee disability is related to his service 
(December 1962 to December 1965, January 
1968 and January 1971, and May 1980 and 
April 1994), as opposed to its being more 
likely due to some other factor or 
factors.  The examiner is to opine as the 
relationship between the veteran's 
reported 1986 right knee arthroscopy and 
his current knee disability, to include 
any residuals from the arthroscopy.  The 
Board is particularly interested in a 
relationship, if any, between the October 
2003 VA x-ray findings of osteochondritis 
dissecans in the left medial femoral 
condyle and the veteran's service; 
whether the veteran currently has 
chondromalacia patellae that is related 
to his military service; and whether any 
current degenerative changes, which were 
found to be age related in October 2003, 
could have been present upon the 
veteran's separation from service in 1994 
or within one year post-service in 1995.  

The examiner should consider the December 
1984 report of medical history and 
examination; May 1998 x-rays; October 
2003 VA examination and x-rays; January 
2004 VA opinion; and January 2005 VA 
examination.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  When the development requested has 
been completed, the claim for entitlement 
to service connection for a bilateral knee 
disability should be reviewed by the RO on 
the basis of additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


